 1   Ben F. Pierce Gore (SBN 128515)
     PRATT & ASSOCIATES
 2   634 North Santa Cruz Avenue
     Suite 204
 3   Los Gatos, CA 95030
     Tel: (408) 806-4600
 4   pgore@prattattorneys.com

 5   Keith M. Fleischman (admitted pro hac vice)
     Joshua D. Glatter (admitted pro hac vice)
 6   FLEISCHMAN BONNER & ROCCO LLP
     81 Main Street, Suite 515
 7   White Plains, NY 10601
     Tel: (212) 278-5100
 8   kfleischman@fbrllp.com
     jglatter@fbrllp.com
 9
     Attorneys for Plaintiffs
10

11                              IN THE UNITED STATES DISTRICT COURT
12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                        OAKLAND DIVISION

14   ALEX ANG and LYNNE STREIT,                    Case No. 4:13-CV-1196-HSG
15   individually and on behalf of all others
     similarly situated,                           REQUEST TO ATTEND CASE
16                                                 MANAGEMENT CONFERENCE
                                                   TELEPHONICALLY; ORDER
17                  Plaintiffs,
            v.                                     Judge: Hon. Haywood S. Gilliam, Jr.
18                                                 Action Filed: March 18, 2013
     BIMBO BAKERIES USA, INC.,
19
                    Defendant.
20

21

22

23

24

25

26

27

28

     REQUEST TO APPEAR TELEPHONICALLY; ORDER
     Case No. 4:13-CV-01196-HSG
 1         Keith M. Fleischman and Joshua D. Glatter of Fleischman Bonner & Rocco LLP (“FBR”),

 2 Co-Lead Counsel for Plaintiffs and the Class, hereby respectfully request leave to appear via

 3 telephone for the Case Management Conference (“CMC”) scheduled for March 10, 2020 at 2:00

 4 P.M. PT.

 5         Applicants’ co-counsel, Ben F. Pierce Gore, Esq., will appear in person for the CMC.

 6 Applicants have requisite knowledge and experience to also participate in the CMC, but Messrs.

 7 Glatter and Fleischman reside and work in the New York metropolitan area, and, other exigent

 8 matters and scheduling logistics render it exceedingly difficult for Applicants to attend in person

 9 on that day. Accordingly, Applicants respectfully request permission to appear telephonically.

10

11 Dated: March 6, 2020

12                                               /s/ Keith M. Fleischman
                                                 Keith M. Fleischman (admitted pro hac vice)
13                                               Joshua D. Glatter (admitted pro hac vice)
                                                 FLEISCHMAN BONNER & ROCCO LLP
14                                               81 Main Street, Suite 515
                                                 White Plains, NY 10601
15                                               Tel: (212) 278-5100
                                                 Fax: (917) 591-5245
16                                               kfleischman@fbrllp.com
                                                 Jglatter@fbrllp.com
17

18                                               /s/ Pierce Gore
                                                 Ben F. Pierce Gore (SBN 128515)
19                                               PRATT & ASSOCIATES
                                                 634 North Santa Cruz Avenue, Suite 204
20                                               Los Gatos, CA 95030
                                                 Tel: (408) 806-4600
21                                               Fax: (408) 369-0752
                                                 pgore@prattattorneys.com
22

23

24                                               Attorneys for Plaintiffs and the Class

25

26

27

28

     REQUEST TO APPEAR TELEPHONICALLY; ORDER
     Case No. 4:13-CV-01196-HSG
 1

 2                                      ORDER
 3          IT IS HEREBY ORDERED that Plaintiffs’ counsel Fleischman Bonner & Rocco LLP is
 4   permitted to appear by telephone at the Case Management Conference scheduled for March 10,

 5   2020 at 2:00pm Pacific time.

 6          Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the

 7   telephonic appearance.

 8

 9   Dated: March 6, 2020
                                                Hon. Haywood S. Gilliam, Jr.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT SCHEDULING STIPULATION; ORDER
     Case No. 4:13-CV-01196-HSG
                                                                                                  2
